Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/4/2021 has been entered. Claims 2-6, 9-16, and 21 remain pending in this application. Applicant’s amendments have overcome each and every objection and 112 rejection set forth in the Non-Final Office Action mailed 10/5/2020.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 11, 21, or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 11, Heuser (US 9,022,961), the closest prior art of record, discloses therapeutic device for stimulating the anatomy of the cervical spine and neck of a user, comprised of a motorized rotor assembly comprised of a plurality of rollers disposed between a pair of rotor hubs, the assembly rotating about a first axis, the rollers being able to rotate independently about their own axes, the device further comprising a rotor bracket to support the rotor hubs and walls surrounding the assembly.  Heuser does not disclose “a pair of cams that are disposed along outer faces of the pair of rotor hubs and are coupled to a drive shaft of a motor that drives the rotor hubs, each cam having at least one cam surface that selectively contacts a cam pin that is fixedly attached to an inner face of one of the side walls to cause 
Regarding claim 21, Heuser (US 9,022,961), the closest prior art of record, discloses therapeutic device for stimulating the anatomy of the cervical spine and neck of a user, comprised of a motorized rotor assembly comprised of a plurality of rollers disposed between a pair of rotor hubs, the assembly rotating about a first axis, the rollers being able to rotate independently about their own axes, the device further comprising a rotor bracket to support the rotor hubs and walls surrounding the assembly.  Heuser does not disclose “a percussive energy transfer mechanism comprising a pair of cams that are mounted to outer faces of the rotor hubs and fixed cam pins that protrude inwardly from the rotor bracket and are positioned to selectively contact the cams as the motorized rotor assembly rotates resulting in the motorized rotor assembly moving in an up and down direction which is translated into transmission of percussive energy to the spine and the neck”, and it would not be obvious to modify Heuser with such a feature. To modify Heuser to include a pair of drop cams for percussive motion would require both adding cams to the rotor hubs of Heuser and modifying the motor assembly side walls to extend along the height of the assembly in addition to adding a pin for the cam to interact with.  Further, Heuser uses vibration mounts and the gear box to 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799